Title: To Benjamin Franklin from Gustavus Hanson et al., 4 June 1781
From: Hanson, Gustavus
To: Franklin, Benjamin


Sir
Bordeaux this 4th Day of June 1781
We the Subjects of the thirteen United States of America, actually at Bordeaux with all Submission to your Will and pleasure take the Liberty to represent to you that having been taken prisoners and being actually in great Necessity for Supplys to pay our debts as there are no American Vessels here at this time nor No Work to be done, on which Account yesterday 1st. of June a Landlord of this place Named peter Marshall living upon the Square otherwise the place fondaudege parish of St. Surins, took the Occasion of three young mens not being in a Condition to pay the Sum of fifty one Livres five to Send for the town Guards without any previous intimation that he design’d them any ill will to take them up & Confine them in the town house Goal on Bread Water defending at the Same to the Concierge (who has refused us by his orders) to give them the least assistance or to permit that pen ink or paper Should be brought in to them, we the true and faithful Subjects of the United States, Seeing and being able to Suffer that any of our Brethren Should be used after So unworthy a manner and not Knowing of any other redress to be had but from you most humbly beg of you to Redress our Griefs and to be so Kind as to give your orders to Some person who will See us righted not only us who have the honour to Write to you but to those who may Come here after and we Shall Ever pray for you the Congress & the thirteen united States
Gustavus Hanson From BaltormoreBenjamin Sellman from VirginiaWilliam Worrington f DelawareNicholas Simmons BaltimoreJames Nail from VirginiaJames Evans from VirginiaJohn Sullivain from Rhode IslandJames FUR LONG NewberreyJohn Glass Rhode Iland James Froud from Alexandria VirginiaHenry Basering from MarilandJacob Hartshorn From Rhode Iland
 The three following are in Confined in the prison VizThos. Conner from BostonRobt. Hamilton—MarbleheadJohn Evans—Virginia
 
Addressed: Aux / Tres Reverend & tres / Respectable Docteur / Franklin Envoyé / des Etats unis de L’amerique / a Paris
Notation: Prisoners
